 6324 NLRB No. 7DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Sec. 102.20 of the Rules and Regulations provides:The respondent shall, within 14 days from the service of the
complaint, file an answer thereto. The respondent shall specifi-
cally admit, deny, or explain each of the facts alleged in thecomplaint, unless the respondent is without knowledge, in which
case the respondent shall so state, such statement operating as
a denial. All allegations in the complaint, if no answer is filed,
or any allegation in the complaint not specifically denied or ex-
plained in an answer filed, unless the respondent shall state in
the answer that he is without knowledge, shall be deemed to be
admitted to be true and shall be so found by the Board, unless
good cause to the contrary is shown.Task Force Security & Investigation, Inc. and Al-lied International Union. Case 29ŒCAŒ20404July 22, 1997DECISION AND ORDER GRANTING IN PARTAND DENYING IN PART MOTION FORSUMMARY JUDGMENT AND REMANDINGBYCHAIRMANGOULDAND
MEMBERSFOXANDHIGGINSUpon a charge filed by Allied International Unionon October 18, 1996, the General Counsel of the Na-
tional Labor Relations Board issued a complaint on
January 30, 1997, against the Respondent, Task Force
Security & Investigation, Inc., alleging that it has vio-
lated Section 8(a)(1) and (5) of the National Labor Re-
lations Act. Copies of the charge and complaint were
properly served on the Respondent. The Respondent
filed letters dated February 3 and April 14, 1997, pur-
porting to be answers to the complaint. On May 5,
1997, the General Counsel filed a Motion for Sum-
mary Judgment, with exhibits attached, asserting, inter
alia, that the ‚‚Respondent™s letters constitute an inad-
equate Answer to the Complaint.™™On May 6, 1997, the Board issued an order transfer-ring the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent filed no response to the notice. The allega-
tions in the motion are therefore undisputed.I. PROCEDURALHISTORY
The January 30, 1997 complaint alleges that sinceabout October 16, 1996, the Respondent has violated
Section 8(a)(1) and (5) of the Act by failing and refus-
ing to bargain collectively with the Union as the exclu-sive collective-bargaining representative of the bargain-
ing unit employees. The Respondent filed a letter dated
February 3, 1997, in response to the complaint. By
certified letter dated April 9, 1997, the General Coun-
sel notified the Respondent that an answer to the com-
plaint had not been filed, and that, if an answer was
not received by April 16, 1997, the General Counsel
would take appropriate steps toward the filing of a
Motion for Summary Judgment.On April 14, 1997, the Respondent telephoned theBoard™s Regional Office 29 and requested an expla-
nation of the deficiencies in the Respondent™s letter
dated February 3, 1997. Counsel for the General Coun-
sel recited to the Respondent verbatim Section 102.20
of the Board™s Rules and Regulations, and repeated
that Section 102.20 requires the Respondent to specifi-
cally address each allegation of the complaint.1On April 15, 1997, the Respondent submitted a let-ter dated April 14, 1997, in response to the complaint.
The Respondent™s letter specifically stated that para-
graphs 9, 10, 11, and 12 of the complaint ‚‚are not
true.™™ Those are the four complaint paragraphs which
allege that since about October 16, 1996, the Union
has requested the Respondent to bargain, that since
that date the Respondent has failed and refused to bar-
gain, that the Respondent has thereby violated Section
8(a)(1) and (5), and that the Respondent™s unfair labor
practices affect commerce within the meaning of Sec-
tion 2(6) and (7) of the Act. The April 14, 1997 letter
additionally explained the Respondent™s conduct by
stating that the Respondent had informed union offi-
cials in January 1997 that ‚‚all the Security Officers
working on these sites signed a letter stating that they
didn™t want to belong to any union.™™The General Counsel contends in his Motion forSummary Judgment that the Respondent™s April 14,
1997 letter constitutes an inadequate answer to the
complaint under Section 102.20 of the Board™s Rules
and Regulations because the Respondent did not spe-
cifically admit, deny, or explain each of the facts al-
leged in the complaint, or state that the Respondent
was without knowledge. The General Counsel accord-
ingly submits that no sufficient answer has been filed,
that in accordance with Section 102.20 of the Board™s
Rules and Regulations all allegations in the complaint
should be deemed to be true and should be so found
by the Board, and that summary judgment as to the
complaint allegations should be granted.II. RULINGONMOTIONFORSUMMARYJUDGMENT
The Respondent™s April 14, 1997 pro se letter spe-cifically denies the precise complaint allegations as-
serting that since about October 16, 1996, the Union
has requested the Respondent to bargain and the Re-
spondent has refused. Thus, the letter does clearly deny
complaint paragraphs 9 and 10 containing the opera-
tive facts of the alleged unfair labor practice, and fur-
ther specifically denies conclusory paragraphs 11 and
12, which allege that the Respondent has engaged in
unfair labor practices. To be sure, the Respondent™s
April 14, 1997 letter does not respond to each andevery paragraph in the complaint. The Respondent™s
effective denials of the substance of the complaint alle-
gation of the refusal to bargain, however, have raised
substantial and material issues of fact warranting a
hearing before an administrative law judge. CarpentryVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00006Fmt 0610Sfmt 0610D:\NLRB\324.001APPS10PsN: APPS10
 7TASK FORCE SECURITY & INVESTIGATIONContractors, 314 NLRB 824, 825 (1994). We shall ac-cordingly deny the General Counsel™s Motion for Sum-
mary Judgment as to complaint paragraphs 9 through
12.The Respondent has not, however, placed into dis-pute complaint paragraphs 1 through 8, which set forth
the filing and service of the underlying unfair labor
practice charge, that the Respondent and the Union are
respectively an employer engaged in commerce and a
labor organization under the Act, and that the Unionwas certified as the collective-bargaining representative
of the bargaining-unit security officers on February 9,
1995. The Respondent™s April 14, 1997 letter does not
in any manner place into dispute these allegations. As
the Respondent™s letter does not admit, deny, explain,
or otherwise meet the substance of these allegations set
forth in complaint paragraphs 1 through 8, we shall
grant the General Counsel™s Motion for Summary
Judgment as to those paragraphs.ORDERIt is ordered that the allegations set forth in com-plaint paragraphs 1 through 8 are deemed to be true,
and the General Counsel™s Motion for Summary Judg-
ment is granted with respect to those paragraphs.ITISFURTHERORDERED
that this proceeding is re-manded to the Regional Director for Region 29 for the
purpose of arranging a hearing before an administra-
tive law judge limited to the allegations set forth in
complaint paragraphs 9 through 12. The administrative
law judge shall prepare and serve on the parties a deci-
sion containing findings of fact, conclusions of law,
and recommendations based on all the record evidence.
Following service of the administrative law judge™s de-
cision on the parties, the provisions of Section 102.46
of the Board™s Rules shall be applicable.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00007Fmt 0610Sfmt 0610D:\NLRB\324.001APPS10PsN: APPS10
